Exhibit 10.24 

 

GLYECO, INC.

2017 INCENTIVE COMPENSATION PLAN

 

1.      PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents and Subsidiaries
that exist now or in the future, by offering them an opportunity to participate
in the Company’s future performance through the grant of Awards. Capitalized
terms not defined elsewhere in the text are defined in Section 31.

 

2.      SHARES SUBJECT TO THE PLAN.

 

2.1.       Number of Shares Available. Subject to Sections 2.4, 2.6 and 21 and
any other applicable provisions hereof, the total number of Shares reserved and
available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is 10,000,000 Shares.

 

2.2.       Lapsed, Returned Awards. Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company; (c) are subject to
Awards granted under this Plan that otherwise terminate without such Shares
being issued; or (d) are surrendered pursuant to an Exchange Program. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan. Shares used to pay the exercise price of an Award or withheld to
satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. For the avoidance of doubt,
Shares that otherwise become available for grant and issuance because of the
provisions of this Section 2.2 shall not include Shares subject to Awards that
initially became available because of the substitution clause in Section 21.2
hereof.

 

2.3.       Minimum Share Reserve. At all times the Company shall reserve and
keep available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

 

2.4.       Automatic Share Reserve Increase. The number of Shares available for
grant and issuance under the Plan shall be increased on January 1, of each of
the ten (10) calendar years during the term of the Plan, by the lesser of
(i) five percent (5%) of the total number of Shares issued and outstanding on
each December 31 immediately prior to the date of increase or (ii) such number
of Shares as may be determined by the Board.

 

2.5.       Limitations. No more than One Hundred Fifty Thousand (150,000) Shares
shall be issued pursuant to the exercise of ISOs.

 

2.6.       Adjustment of Shares. If the number of outstanding Shares is changed
by a stock dividend, recapitalization, tender offer, stock split, reverse stock
split, subdivision, combination, reclassification or similar change in the
capital structure of the Company, without consideration, then (a) the number of
Shares reserved for issuance and future grant under the Plan set forth in
Section 2.1, (b) the Exercise Prices of and number of Shares subject to
outstanding Options and SARs, (c) the number of Shares subject to other
outstanding Awards, (d) the maximum number of shares that may be issued as ISOs
set forth in Section 2.5, (e) the maximum number of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in
Section 3 and (f) the number of Shares that are granted as Awards to
Non-Employee Directors as set forth in Section 12, shall be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.

 

 1 

 

 

 

3.      ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may
be granted to Employees, Consultants, Directors and Non-Employee Directors of
the Company or any Parent or Subsidiary of the Company; provided such
Consultants, Directors and Non-Employee Directors render bona fide services not
in connection with the offer and sale of securities in a capital-raising
transaction.

 

4.      ADMINISTRATION.

 

4.1.       Committee Composition; Authority. This Plan will be administered by
the Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

 

a.      Construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan; 

 

b.      Prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;

 

c.      Select persons to receive Awards;

 

d.      Determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Committee will determine;

 

e.      Determine the number of Shares or other consideration subject to Awards;

 

f.      Determine the Fair Market Value in good faith and interpret the
applicable provisions of this Plan and the definition of Fair Market Value in
connection with circumstances that impact the Fair Market Value, if necessary;

 

g.      Determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

 

h.      Grant waivers of Plan or Award conditions;

 

i.       Determine the vesting, exercisability and payment of Awards;

 

j.       Correct any defect, supply any omission or reconcile any inconsistency
in this Plan, any Award or any Award Agreement;

 

k.      Determine whether an Award has been earned;

 

l.       Determine the terms and conditions of any, and to institute any
Exchange Program;

 

m.     Reduce or waive any criteria with respect to Performance Factors;

 

n.      Adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

 

 2 

 

 

 

o.      Adopt rules and/or procedures (including the adoption of any sub-plan
under this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

 

p.      Make all other determinations necessary or advisable for the
administration of this Plan; and

 

q.      Delegate any of the foregoing to a subcommittee consisting of one or
more executive officers pursuant to a specific delegation.

 

4.2       Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

 

4.3       Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two (2) persons who are “outside directors” (as defined under
Section 162(m) of the Code) and at least two (2) such “outside directors” (or a
majority if more than two (2) then serve on the Committee) shall approve the
grant of such Award and timely determine (as applicable) the Performance Period
and any Performance Factors upon which vesting or settlement of any portion of
such Award is to be subject. When required by Section 162(m) of the Code, prior
to settlement of any such Award at least two (2) such “outside directors” (or a
majority if more than two (2) then serve on the Committee) then serving on the
Committee shall determine and certify in writing the extent to which such
Performance Factors have been timely achieved and the extent to which the Shares
subject to such Award have thereby been earned. Awards granted to Participants
who are subject to Section 16 of the Exchange Act must be approved by two or
more “non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act). With respect to Participants whose compensation
is subject to Section 162(m) of the Code, and provided that such adjustments are
consistent with the regulations promulgated under Section 162(m) of the Code,
the Committee may adjust the performance goals to account for changes in law and
accounting and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships, including without limitation
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in accounting standards required by
generally accepted accounting principles.

 

4.4       Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access)) that meets applicable legal requirements.

 

5.      OPTIONS. The Committee may grant Options to Participants and will
determine whether such Options will be ISOs or NQSOs, the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following:

 

5.1.       Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NQSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

 3 

 

 

5.2.       Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.

 

5.3.       Exercise Period. Options may be vested and exercisable within the
times or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“Ten Percent Stockholder ”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for Options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.

 

5.4.       Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted; provided that: (i) the Exercise Price
of an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant; and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

 

5.5.       Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option; and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the Record Date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

  

5.6.      Termination. The exercise of an Option will be subject to the
following (except as may be otherwise provided in an Award Agreement):

 

a.      If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than ninety
(90) days after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.

 

b.      If the Participant is Terminated because of the Participant’s death (or
the Participant dies within ninety (90) days after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period not exceeding five (5) years as
may be determined by the Committee), but in any event no later than the
expiration date of the Options.

 

 4 

 

 

c.      If the Participant is Terminated because of the Participant’s
Disability, then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant (or the Participant’s
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date (with any exercise beyond (a) three (3) months after
the Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any
event no later than the expiration date of the Options.

 

d.      If the Participant is terminated for Cause, then Participant’s Options
shall expire on such Participant’s Termination Date, or at such later time and
on such conditions as are determined by the Committee, but in any no event later
than the expiration date of the Options. Unless otherwise provided in the Award
Agreement, Cause will have the meaning set forth in the Plan.

 

5.7.      Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

5.8.      Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds Five Hundred Thousand Dollars ($500,000), such Options will be treated
as NQSOs. For purposes of this Section 5.8, ISOs will be taken into account in
the order in which they were granted. The Fair Market Value of the Shares will
be determined as of the time the Option with respect to such Shares is granted.
In the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

 

5.9.       Modification, Extension or Renewal. The Committee may modify, extend
or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants; provided, however, that the Exercise
Price may not be reduced below the Fair Market Value on the date the action is
taken to reduce the Exercise Price.

 

5.10.     No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

6.      RESTRICTED STOCK AWARDS.

 

6.1.       Awards of Restricted Stock. A Restricted Stock Award is an offer by
the Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.

 

 5 

 

 

6.2.       Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

 

6.3.       Purchase Price. The Purchase Price for a Restricted Stock Award will
be determined by the Committee and may be less than Fair Market Value on the
date the Restricted Stock Award is granted. Payment of the Purchase Price must
be made in accordance with Section 11 of the Plan, and the Award Agreement and
in accordance with any procedures established by the Company.

 

6.4.       Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to such restrictions as the Committee may impose or are required by law.
These restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

 

6.5.       Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 

7.      STOCK BONUS AWARDS.

 

7.1.       Awards of Stock Bonuses. A Stock Bonus Award is an award to an
eligible person of Shares for services to be rendered or for past services
already rendered to the Company or any Parent or Subsidiary. All Stock Bonus
Awards shall be made pursuant to an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award,
except for any taxes required as outlined under Section 13.

 

7.2.       Terms of Stock Bonus Awards. The Committee will determine the number
of Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 

7.3.       Form of Payment to Participant. Payment may be made in the form of
cash, whole Shares, or a combination thereof, based on the Fair Market Value of
the Shares earned under a Stock Bonus Award on the date of payment, as
determined in the sole discretion of the Committee.

 

7.4.       Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 

8.      STOCK APPRECIATION RIGHTS.

 

8.1.       Awards of SARs. A SAR is an award to a Participant that may be
settled in cash, or Shares (which may consist of Restricted Stock), having a
value equal to (a) the difference between the Fair Market Value on the date of
exercise over the Exercise Price multiplied by (b) the number of Shares with
respect to which the SAR is being settled (subject to any maximum number of
Shares that may be issuable as specified in an Award Agreement). All SARs shall
be made pursuant to an Award Agreement.

 

 6 

 

 

8.2.       Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s Termination on each SAR. The Exercise Price
of the SAR will be determined by the Committee when the SAR is granted, and may
not be less than Fair Market Value. A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.

  

8.3.       Exercise Period and Expiration Date. A SAR will be exercisable within
the times or upon the occurrence of events determined by the Committee and set
forth in the Award Agreement governing such SAR. The SAR Agreement shall set
forth the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted. The Committee may
also provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

 

8.4.       Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (ii) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof. The portion of a SAR being
settled may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee determines, provided that the
terms of the SAR and any deferral satisfy the requirements of Section 409A of
the Code.

 

8.5.       Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 

9.      RESTRICTED STOCK UNITS.

 

9.1.       Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is
an award to a Participant covering a number of Shares that may be settled in
cash, or by issuance of those Shares (which may consist of Restricted Stock).
All RSUs shall be made pursuant to an Award Agreement.

 

9.2.       Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU;
(b) the time or times during which the RSU may be settled; (c) the consideration
to be distributed on settlement; and (d) the effect of the Participant’s
Termination on each RSU. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
the RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

 

 7 

 

 

9.3.       Form and Timing of Settlement. Payment of earned RSUs shall be made
as soon as practicable after the date(s) determined by the Committee and set
forth in the Award Agreement. The Committee, in its sole discretion, may settle
earned RSUs in cash, Shares, or a combination of both. The Committee may also
permit a Participant to defer payment under a RSU to a date or dates after the
RSU is earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

 

9.4.       Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 

10.      PERFORMANCE AWARDS.

 

10.1.       Performance Awards. A Performance Award is an award to a Participant
of a cash bonus or a Performance Share bonus. Grants of Performance Awards shall
be made pursuant to an Award Agreement.

 

10.2.       Terms of Performance Awards. The Committee will determine, and each
Award Agreement shall set forth, the terms of each award of Performance Award
including, without limitation: (a) the amount of any cash bonus; (b) the number
of Shares deemed subject to a Performance Share bonus; (c) the Performance
Factors and Performance Period that shall determine the time and extent to which
each Performance Award shall be settled; (d) the consideration to be distributed
on settlement; and (e) the effect of the Participant’s Termination on each
Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (x) determine the nature, length and starting date of
any Performance Period; and (y) select from among the Performance Factors to be
used. Prior to settlement the Committee shall determine the extent to which
Performance Awards have been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance Awards
that are subject to different Performance Periods and different performance
goals and other criteria.

 

10.3.       Value, Earning and Timing of Performance Shares. Any Performance
Share bonus will have an initial value equal to the Fair Market Value of a Share
on the date of grant. After the applicable Performance Period has ended, the
holder of a Performance Share bonus will be entitled to receive a payout of the
number of Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay an earned Performance Share bonus in the form of cash,
in Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof. Performance Share bonuses may also be settled in
Restricted Stock.

 

10.4.       Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 

11.      PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
expressly approved for the Participant by the Committee and where permitted by
law (and to the extent not otherwise set forth in the applicable Award
Agreement):

 

11.1.      By cancellation of indebtedness of the Company to the Participant;

 

11.2.      By surrender of shares of the Company held by the Participant that
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled;

 

11.3.      By waiver of compensation due or accrued to the Participant for
services rendered or to be rendered to the Company or a Parent or Subsidiary of
the Company;

 

11.4.      By consideration received by the Company pursuant to a
broker-assisted or other form of cashless exercise program implemented by the
Company in connection with the Plan;

 

11.5.      By any combination of the foregoing; or

 

 8 

 

 

11.6.      By any other method of payment as is permitted by applicable law.

 

12.      GRANTS TO NON-EMPLOYEE DIRECTORS.

 

12.1.       Types of Awards. Non-Employee Directors are eligible to receive any
type of Award offered under this Plan except ISOs. Awards pursuant to this
Section 12 may be automatically made pursuant to policy adopted by the Board, or
made from time to time as determined in the discretion of the Board.

 

12.2.       Eligibility. Awards pursuant to this Section 12 shall be granted
only to Non-Employee Directors. A Non-Employee Director who is elected or
re-elected as a member of the Board will be eligible to receive an Award under
this Section 12.

 

12.3.       Vesting, Exercisability and Settlement. Except as set forth in
Section 21, Awards shall vest, become exercisable and be settled as determined
by the Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.

 

12.4.       Election to receive Awards in Lieu of Cash. A Non-Employee Director
may elect to receive his or her annual retainer payments and/or meeting fees
from the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.4 shall be filed with the Company on the form
prescribed by the Company.

 

13.      WITHHOLDING TAXES.

 

13.1.       Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company, or to the Parent or Subsidiary employing
the Participant, an amount sufficient to satisfy applicable U.S. federal, state,
local and international withholding tax requirements or any other tax liability
legally due from the Participant prior to the delivery of Shares pursuant to
exercise or settlement of any Award. Whenever payments in satisfaction of Awards
granted under this Plan are to be made in cash, such payment will be net of an
amount sufficient to satisfy applicable U.S. federal, state, local and
international withholding tax requirements or any other tax liability legally
due from the Participant.

 

13.2.       Stock Withholding. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time and to
limitations of local law, may require or permit a Participant to satisfy such
tax withholding obligation or any other tax liability legally due from the
Participant, in whole or in part by (without limitation) (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld, or (iii) delivering to the Company already-owned Shares having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of the Shares to be withheld or delivered will be determined as of
the date that the taxes are required to be withheld.

 

14.      TRANSFERABILITY.

 

14.1.       Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to a Permitted Transferee, such
Award will contain such additional terms and conditions as the Committee deems
appropriate. All Awards shall be exercisable: (i) during the Participant’s
lifetime only by (A) the Participant, or (B) the Participant’s guardian or legal
representative; (ii) after the Participant’s death, by the legal representative
of the Participant’s heirs or legatees; and (iii) in the case of all awards
except ISOs, by a Permitted Transferee.

 

 9 

 

 

14.2.       Award Transfer Program. Notwithstanding any contrary provision of
the Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (i) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (ii) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company, (iii) amend the permissible payment methods with respect to the
exercise or purchase of any such Award, (iv) amend the adjustments to be
implemented in the event of changes in the capitalization and other similar
events with respect to such Award, and (v) make such other changes to the terms
of such Award as the Committee deems necessary or appropriate in its sole
discretion.

 

15.      PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

 

15.1.       Voting and Dividends. No Participant will have any of the rights of
a stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price, as the case may be, pursuant to Section 15.2.

 

15.2.       Restrictions on Shares. At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) a right to repurchase (a
“Right of Repurchase”) a portion of any or all Unvested Shares held by a
Participant following such Participant’s Termination at any time within ninety
(90) days after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.

 

16.      CERTIFICATES. All Shares or other securities whether or not
certificated, delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state or
foreign securities law, or any rules, regulations and other requirements of the
SEC or any stock exchange or automated quotation system upon which the Shares
may be listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

 

17.      ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of the Participant’s obligation to
the Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, the Participant will be required to execute and deliver a written
pledge agreement in such form as the Committee will from time to time approve.
The Shares purchased with the promissory note may be released from the pledge on
a pro rata basis as the promissory note is paid.

 

 10 

 

 

18.      REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval the Committee may (i) reprice Options or SARS (and where such repricing
is a reduction in the Exercise Price of outstanding Options or SARS, the consent
of the affected Participants is not required provided written notice is provided
to them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (ii) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

 

19.      SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any foreign or state securities laws, stock exchange
or automated quotation system, and the Company will have no liability for any
inability or failure to do so.

 

20.      NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.

 

21.      CORPORATE TRANSACTIONS.

 

21.1.       Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
shall have their vesting accelerate as to all shares subject to such Award (and
any applicable right of repurchase fully lapse) immediately prior to the
Corporate Transaction and then such Awards will terminate. In addition, in the
event such successor or acquiring corporation (if any) refuses to assume,
convert, replace or substitute Awards, as provided above, pursuant to a
Corporate Transaction, the Committee will notify the Participant in writing or
electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.

 

21.2.       Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code). In
the event the Company elects to grant a new Option in substitution rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.

 

 11 

 

 

21.3.       Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

 

22.      ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

 

23.      TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will become effective on the Effective Date and will terminate
ten (10) years from the date this Plan is adopted by the Board. This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

24.      AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate
or amend this Plan in any respect, including, without limitation, amendment of
any form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

  

25.      NON-EXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

26.      INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.

 

27.      DEFERRALS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY DETERMINE THAT THE DELIVERY OF COMMON STOCK OR THE
PAYMENT OF CASH, UPON THE EXERCISE, VESTING OR SETTLEMENT OF ALL OR A PORTION OF
ANY AWARD MAY BE DEFERRED AND MAY ESTABLISH PROGRAMS AND PROCEDURES FOR DEFERRAL
ELECTIONS TO BE MADE BY PARTICIPANTS. DEFERRALS BY PARTICIPANTS WILL BE MADE IN
ACCORDANCE WITH SECTION 409A OF THE CODE (TO THE EXTENT APPLICABLE TO A
PARTICIPANT). CONSISTENT WITH SECTION 409A OF THE CODE, THE COMMITTEE MAY
PROVIDE FOR DISTRIBUTIONS WHILE A PARTICIPANT IS STILL AN EMPLOYEE OR OTHERWISE
PROVIDING SERVICES TO THE COMPANY. THE COMMITTEE IS AUTHORIZED TO MAKE DEFERRALS
OF AWARDS AND DETERMINE WHEN, AND IN WHAT ANNUAL PERCENTAGES, PARTICIPANTS MAY
RECEIVE PAYMENTS, INCLUDING LUMP SUM PAYMENTS, FOLLOWING THE PARTICIPANT’S
TERMINATION WITH THE COMPANY, AND IMPLEMENT SUCH OTHER TERMS AND CONDITIONS
CONSISTENT WITH THE PROVISIONS OF THE PLAN AND IN ACCORDANCE WITH APPLICABLE
LAW.

 

 12 

 

 

28.      COMPLIANCE WITH SECTION 409A.  UNLESS OTHERWISE EXPRESSLY PROVIDED FOR
IN AN AWARD AGREEMENT, THE PLAN AND AWARD AGREEMENTS WILL BE INTERPRETED TO THE
GREATEST EXTENT POSSIBLE IN A MANNER THAT MAKES THE PLAN AND THE AWARDS GRANTED
HEREUNDER EXEMPT FROM SECTION 409A OF THE CODE, AND, TO THE EXTENT NOT SO
EXEMPT, IN COMPLIANCE WITH SECTION 409A OF THE CODE. IF THE COMMITTEE DETERMINES
THAT ANY AWARD GRANTED HEREUNDER IS NOT EXEMPT FROM AND IS THEREFORE SUBJECT TO
SECTION 409A OF THE CODE, THE AWARD AGREEMENT EVIDENCING SUCH AWARD WILL
INCORPORATE THE TERMS AND CONDITIONS NECESSARY TO AVOID THE CONSEQUENCES
SPECIFIED IN SECTION 409A(A)(1) OF THE CODE, AND TO THE EXTENT AN AWARD
AGREEMENT IS SILENT ON TERMS NECESSARY FOR COMPLIANCE, SUCH TERMS ARE HEREBY
INCORPORATED BY REFERENCE INTO THE AWARD AGREEMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS PLAN (AND UNLESS THE AWARD AGREEMENT SPECIFICALLY PROVIDES
OTHERWISE), IF THE SHARES OF COMMON STOCK ARE PUBLICLY TRADED, AND IF A
PARTICIPANT HOLDING AN AWARD THAT CONSTITUTES “DEFERRED COMPENSATION” UNDER
SECTION 409A OF THE CODE IS A “SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A
OF THE CODE, NO DISTRIBUTION OR PAYMENT OF ANY AMOUNT THAT IS DUE BECAUSE OF A
“SEPARATION FROM SERVICE” (AS DEFINED IN SECTION 409A OF THE CODE WITHOUT REGARD
TO ALTERNATIVE DEFINITIONS THEREUNDER) WILL BE ISSUED OR PAID BEFORE THE DATE
THAT IS SIX (6) MONTHS FOLLOWING THE DATE OF SUCH PARTICIPANT’S “SEPARATION FROM
SERVICE” OR, IF EARLIER, THE DATE OF THE PARTICIPANT’S DEATH, UNLESS SUCH
DISTRIBUTION OR PAYMENT CAN BE MADE IN A MANNER THAT COMPLIES WITH SECTION 409A
OF THE CODE, AND ANY AMOUNTS SO DEFERRED WILL BE PAID IN A LUMP SUM ON THE DAY
AFTER SUCH SIX (6) MONTH PERIOD ELAPSES, WITH THE BALANCE PAID THEREAFTER ON THE
ORIGINAL SCHEDULE.

 

29.      CLAWBACK/RECOVERY.  ALL AWARDS GRANTED UNDER THE PLAN WILL BE SUBJECT
TO RECOUPMENT IN ACCORDANCE WITH ANY CLAWBACK POLICY THAT THE COMPANY IS
REQUIRED TO ADOPT PURSUANT TO THE LISTING STANDARDS OF ANY NATIONAL SECURITIES
EXCHANGE OR ASSOCIATION ON WHICH THE COMPANY’S SECURITIES ARE LISTED OR AS IS
OTHERWISE REQUIRED BY THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION
ACT OR OTHER APPLICABLE LAW. IN ADDITION, THE COMMITTEE MAY IMPOSE SUCH OTHER
CLAWBACK, RECOVERY OR RECOUPMENT PROVISIONS IN AN AWARD AGREEMENT AS THE
COMMITTEE DETERMINES NECESSARY OR APPROPRIATE, INCLUDING, BUT NOT LIMITED TO, A
REACQUISITION RIGHT IN RESPECT OF PREVIOUSLY ACQUIRED SHARES OF COMMON STOCK OR
OTHER CASH OR PROPERTY UPON THE OCCURRENCE OF CAUSE. NO RECOVERY OF COMPENSATION
UNDER SUCH A CLAWBACK POLICY WILL BE AN EVENT GIVING RISE TO A RIGHT TO RESIGN
FOR “GOOD REASON” OR “CONSTRUCTIVE TERMINATION” (OR SIMILAR TERM) UNDER ANY
AGREEMENT WITH THE COMPANY, THE PARENT, OR A SUBSIDIARY.

 

30.      DISSOLUTION OR LIQUIDATION.    EXCEPT AS OTHERWISE PROVIDED IN THE
AWARD AGREEMENT, IN THE EVENT OF A DISSOLUTION OR LIQUIDATION OF THE COMPANY,
ALL OUTSTANDING AWARDS (OTHER THAN AWARDS CONSISTING OF VESTED AND OUTSTANDING
SHARES OF COMMON STOCK NOT SUBJECT TO A FORFEITURE CONDITION OR THE COMPANY’S
RIGHT OF REPURCHASE) WILL TERMINATE IMMEDIATELY PRIOR TO THE COMPLETION OF SUCH
DISSOLUTION OR LIQUIDATION, AND THE SHARES OF COMMON STOCK SUBJECT TO THE
COMPANY’S REPURCHASE RIGHTS OR SUBJECT TO A FORFEITURE CONDITION MAY BE
REPURCHASED OR REACQUIRED BY THE COMPANY NOTWITHSTANDING THE FACT THAT THE
HOLDER OF SUCH AWARD IS PROVIDING CONTINUOUS SERVICES TO THE COMPANY; PROVIDED,
HOWEVER, THAT THE COMMITTEE MAY, IN ITS SOLE DISCRETION, CAUSE SOME OR ALL
AWARDS TO BECOME FULLY VESTED, EXERCISABLE AND/OR NO LONGER SUBJECT TO
REPURCHASE OR FORFEITURE (TO THE EXTENT SUCH AWARDS HAVE NOT PREVIOUSLY EXPIRED
OR TERMINATED) BEFORE THE DISSOLUTION OR LIQUIDATION IS COMPLETED BUT CONTINGENT
ON ITS COMPLETION.

 

31.      DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:

 

“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit, or award of
Performance Shares. 

 

 13 

 

 

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.

 

“Award Transfer Program” means any program instituted by the Committee which
would permit Participants the opportunity to transfer any outstanding Awards to
a financial institution or other person or entity approved by the Committee.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) embezzlement or misappropriation of funds; (ii) conviction of,
or entry of a plea of nolo contendre to, a felony involving moral turpitude;
(iii) commission of material acts of dishonesty, fraud, or deceit; (iv) breach
of any material provisions of any employment agreement; (v) habitual or willful
neglect of duties; (vi) breach of fiduciary duty; or (vii) material violation of
any other duty whether imposed by law or the Board.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

 

“Common Stock” means the common stock of the Company.

 

“Company” means GlyEco, Inc., or any successor corporation.

 

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.

 

“Corporate Transaction” means the occurrence of any of the following events:
(i)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).

 

“Director” means a member of the Board.

 

“Disability” means in the case of incentive stock options, total and permanent
disability as defined in Section 22(e)(3) of the Code and in the case of other
Awards, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

“Effective Date” means November 14, 2017.

 

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

 14 

 

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Program” means a program pursuant to which (i) outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof) or (ii) the exercise price of an
outstanding Award is increased or reduced.

 

“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.

 

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a)If such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

 

(b)If such Common Stock is publicly traded but is neither listed nor admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

 

(c)In the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

 

(d)If none of the foregoing is applicable, by the Board or the Committee in good
faith.

 

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

“ISO” means any Incentive Stock Option within the meaning of the Code.

 

“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.

 

“NQSO” means any Nonqualified Stock Option within the meaning of the Code.

 

“Option” means an award of an option to purchase Shares pursuant to Section 5.

 

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

“Participant” means a person who holds an Award under this Plan.

 

“Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.

 

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

 

 15 

 

 

(a)Profit Before Tax;

 

(b)Billings;

 

(c)Revenue;

 

(d)Net revenue;

 

(e)Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

 

(f)Operating income;

 

(g)Operating margin;

 

(h)Operating profit;

 

(i)Controllable operating profit, or net operating profit;

 

(j)Net Profit;

 

(k)Gross margin;

 

(l)Operating expenses or operating expenses as a percentage of revenue;

 

(m)Net income;

 

(n)Earnings per share;

 

(o)Total stockholder return;

 

(p)Market share;

 

(q)Return on assets or net assets;

 

(r)The Company’s stock price;

 

(s)Growth in stockholder value relative to a pre-determined index;

 

(t)Return on equity;

 

(u)Return on invested capital;

 

(v)Cash Flow (including free cash flow or operating cash flows)

 

(w)Cash conversion cycle;

 

(x)Economic value added;

 

(y)Individual confidential business objectives;

 

(z)Contract awards or backlog;

 

(aa)Overhead or other expense reduction;

 

(bb)Credit rating;

 

 16 

 

 

  (cc) Strategic plan development and implementation;

 

  (dd) Succession plan development and implementation;

 

  (ee) Improvement in workforce diversity;

 

  (ff) Customer indicators;

 

  (gg) New product invention or innovation;

 

  (hh) Attainment of research and development milestones;

 

  (ii) Improvements in productivity;

 

  (jj) Bookings; and

 

  (kk) Attainment of objective operating goals and employee metrics; and

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

 

“Performance Period” means the period of service determined by the Committee,
during which years of service or performance is to be measured for the Award.

 

“Performance Share” means a performance share bonus granted as a Performance
Award.

 

“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

“Plan” means this GlyEco, Inc. 2017 Incentive Compensation Plan.

 

“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.

 

“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.

 

“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of the Company’s Common Stock and the common stock of any
successor security.

 

“Stock Appreciation Right” or “SAR” means an Award granted pursuant to Section 8
or Section 12 of the Plan.

 

“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.

 

 17 

 

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i)  sick leave,
(ii) military leave, or (iii) any other leave of absence approved by the
Committee; provided, that such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute or unless provided otherwise pursuant to formal policy
adopted from time to time by the Company and issued and promulgated to employees
in writing. In the case of any employee on an approved leave of absence, the
Committee may make such provisions respecting suspension of vesting of the Award
while on leave from the employ of the Company or a Parent or Subsidiary of the
Company as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Awards to the same extent as would have applied had the Participant continued
to provide services to the Company throughout the leave on the same terms as he
or she was providing services immediately prior to such leave. An employee shall
have terminated employment as of the date he or she ceases to be employed
(regardless of whether the termination is in breach of local laws or is later
found to be invalid) and employment shall not be extended by any notice period
or garden leave mandated by local law. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services for purposes
of the Plan and the effective date on which the Participant ceased to provide
services (the “Termination Date”).

  

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).

 

 

 